Lumpkin, P. J.
This case was submitted to the presiding judge for decision without the intervention of a jury. A judgment was rendered in favor of the plaintiffs. The defendant’s bill of exceptions makes no lawful assignment of error, the only attempt to do so being as follows: “To which ruling and judgment.the said defendant excepted and now assigns the same as error.” This language is entirely too general, and does not properly present any question for determination by this court. Accordingly, the writ of error must be dismissed. See Fidelity & Deposit Co. v. Anderson, 102 Ga. 551, and cases there cited; Peavyy. Atkinson, ante, 167. The rule laid down in the above-cited cases is none the less applicable because this case was submitted upon an agreed statement of facts. The statutory requirement that alleged errors shall be plainly and distinctly pointed out is imperative and applies to all cases.

Writ of errpr dismissed.


All the Justices concurring.